              Case 2:20-cr-00014-RSM Document 66 Filed 01/13/21 Page 1 of 1




 1                                                             Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                            NO. CR20-14 RSM
11
                              Plaintiff,                   SEALING ORDER
12
13                       v.
14
      BRANDON BRANDRETH-GIBBS,
15
                              Defendant.
16
17
18         Having considered the records of this case and the United States’ supplemental
19 memorandum and sealing motion, the Court finds there are compelling reasons to file this
20 memorandum and its supporting exhibits under seal. Accordingly, the United States’
21 sealing motion is GRANTED.
22         IT IS SO ORDERED.
23         DATED this 13th day of January 2021.
24
25
26
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
27
28
     Sealing Order – 1                                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Brandreth-Gibbs, No. CR20-14 RSM
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
